DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 1/15/2021 is acknowledged. Claims 15-20, 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 14, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van der Lely (US 4,207,948).
Re 1, 6, 10, 21, Van der Lely discloses: a gauge arm comprising: an arm portion (fig 2, 10); and a receptacle portion (14) for receiving two or more sealed bearings (15/16 are bearings; column 3, lines 46 and 52 describe seals illustrated in fig 2); and wherein the two or more sealed bearings are inserted into said receptacle portion (fig 2); and wherein one of said two sealed bearings is a {gauge} wheel and {closing} wheel bearing (wheel bearing may refer to a ball bearing or rolling-element bearing, fig 2 
Re 7, 8, 24, Van der Lely discloses: wherein the other one of said two sealed bearings is a round {bore grain drill} bearing (fig 2).  
Regarding the intended use limitations denoted by “{}” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case regarding the limitation “is suitable for use in a planter,” the limitation does not further limit the structure of the arm itself as there is no evidence currently in the record that a planter gauge arm requires any particular structure such as a particular shape of the arm. The limitation “is suitable for use in a planter” describes the environment in which the gauge arm is intended to be employed without further limiting any structure of the gauge arm itself, and the gauge arm of Van der Lely is capable of use in a planter. Therefore, Van der Lely reads on the limitations of the gauge arm itself.
In the instant case regarding the limitations “gauge wheel,” “closing wheel bearing,” and “bore grain drill bearing,” there is no evidence currently in the record that demonstrates that the terms are terms of art within the bearing art that recite any particular structure of a bearing. The limitations “gauge,” “closing,” “bore grain drill” describe the environment in which the gauge arm or bearings are employed, however, the limitations do not further limit the gauge arm or bearings themselves. Therefore, Van 
Re 2, 11, Van der Lely discloses: wherein said receptacle portion is not threaded (fig 2, no disclosure of threads).  
Re 4, 22, Van der Lely discloses: wherein said two or more sealed bearings consists of two sealed bearings (fig 2 illustrates only two bearings).  
Re 5, 23, Van der Lely discloses: wherein said two sealed bearings are of different dimensions (column 3, lines 56-58).  
Re 9, 14, Van der Lely discloses: wherein said receptacle portion compr ises a stop (radial shoulder against which each of 15/16 abut) within a bore of said receptacle portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (US 4,207,948), as applied to Claims 2 and 11 above, in view of Engineering Fit (Wikipedia Page, dated by Wayback Machine to 4/19/2017, url: <https://web.archive.org/web/20170419210428/https://en.wikipedia.org/wiki/Engineering_fit>).
	Re 3, 12, 13, Van der Lely discloses: the limitations of Claims 2 and 11 (see rejections above).
	Van der Lely further discloses: exactly two sealed bearings within said receptacle (figure 2 illustrates exactly two bearings 15/16, no more no less, within 14) [Claim 13].
Van der Lely is silent on the specific fit between the bearings and the receptacle and thus does not disclose: wherein said two or more sealed bearings are press fit into said receptacle portion [Claim 3]; wherein the two or more sealed bearings are press fittable into said receptacle portion [Claim 12]; wherein the exactly two sealed bearings are press fittable into said receptacle portion [Claim 13].  
	Engineering Fit teaches: a press fit is desirable for when a feature is to be held securely within a hole, particularly where forces or torques are being transmitted through the joining part.
	One of ordinary skill in the art recognizes the bearings within the receptacle portion of Van der Lely as being a feature where forces or torques are being transmitted as the bearings within the receptacle portion support the shaft (17) for rotational movement within the receptacle. One of ordinary skill in the art recognizes that while the some friction between the individual constituent parts such as the inner race, roller, and outer race of the bearings. Therefore, one of ordinary skill in the art recognizes that some amount of rotational force is transmitted through the bearing, and thus one of ordinary skill in the art is reasonably motivated to consider a fit between the bearings and the receptacle that can resist that inherent force/torque transmitted through the bearing. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided each of the bearings of Van der Lily with the teachings of Engineering Fit, and thus to have provided Van der Lily with: wherein said two or more sealed bearings are press fit into said receptacle portion [Claim 3]; wherein the two or more sealed bearings are press fittable into said receptacle portion [Claim 12]; wherein the exactly two sealed bearings are press fittable into said receptacle portion [Claim 13]; as taught by Engineering Fit, for the purpose of securely fitting the bearings within the receptacle portion in a manner that resists any forces or torques transmitted through the bearings due to frictional forces between individual components of the bearing such as the inner race, roller, and outer race.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
Re 1, 10, 21, Applicant argues: that Van der Lely relates to soil cultivating equipment as opposed to planters; that the arm (10) disclosed in Van der Lely is a rocker arm unsuitable for use in a planter; that the rocker arm drives cutting implements 
In response to Applicant’s arguments related to the intended use limitation “suitable for use in a planter,” a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). As noted above, there is currently no evidence in the record that a planter gauge arm inherently requires any particular structure, and Applicant’s arguments do not point to, or explain, what any particular structure required by a planter gauge arm could be. Therefore, the limitation combined with Applicant’s arguments do not limit the claimed arm to any particular structure that is not disclosed by Van der Lely.
Regarding Applicant’s argument that Van der Lely is unsuitable for use in a planter, Applicant’s arguments are unsupported by any particular explanation or reasoning, and thus it is unclear why Applicant believes that the arm of Van der Lely is incapable of use in the claimed planter environment. MPEP 2114 is clear that intended use limitations do not differentiate a claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim, and Van der Lely teaches all of the structural limitations of the claim. For example, Applicant’s arguments do not point out any specific structural differences between the positively claimed subject matter and Van der Lely. Therefore, Applicant’s arguments are unpersuasive.
Regarding Applicant’s arguments related to the motion of planter arms, it is noted that the features upon which applicant relies (i.e., specific motion) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Re 1, 10, 21, Applicant argues: that “sealed bearing” as used in the claims at issue has specific meaning in the art (see, e.g., https://www.mcmaster.com/sealed-bearings/ball-bearings-5/ -- copy attached); that Van der Lely diagrammatically illustrates rotary seals that lie immediately above each cover plate 20 so as to extend between the cover plate and a location very close to the lower end of the corresponding tapered roller bearing; accordingly, this means that the roller bearings are not sealed bearings, but rather open bearings, as a separate seal is used in the device; that open bearings are better able to dissipate heat, which is important in the soil tilling environment, whereas sealed bearings are better able to withstand dirt and dust than the prior art; accordingly, Van der Lely teaches away from the configuration of the present invention for use in planters.
In response to Applicant’s arguments, while Applicant indicates that a copy of the McMaster-Carr link is attached, the Examiner cannot find any particular document attached as an appendix or additional reference. The Examiner has reviewed the McMaster-Carr link mentioned by Applicant, however, the McMaster-Carr link simply populates a page of search results (see below) that lists ball bearings, permanently lubricated ball bearings, high-load ball bearings, etc. without illustrating that any particular bearing requires any particular structure related to the seal. The McMaster-Carr link does nothing more than demonstrate that a variety of ball bearing types can be 

    PNG
    media_image1.png
    1032
    1906
    media_image1.png
    Greyscale

	Furthermore, a Google search of “sealed bearing” does not return any results that demonstrates that the limitation “sealed bearing” is a term of art that requires a particular structure and what that structure is. Applicant’s arguments simply state: that the limitation “sealed bearing” is a term of art without providing any supporting evidence; that because “sealed bearing” is a term of art the term requires a particular structure without articulating what that structure is while pointing to a web link that shows generic bearings without seals; that Van der Lely is not a sealed bearing.
	Based on Applicant’s arguments related the location of the seals in Van der Lely, the Examiner surmises that Applicant is arguing that the limitation “sealed bearing” requires at least one seal having a radially outermost surface disposed between respective radially outermost surfaces of inner and outer races, as illustrated in the exemplary ball bearing in “Rolling-element bearing” (Wikipedia page, see attached NPL 
	Re the claims, Applicant argues that Van der Lely discloses tapered roller bearings and tapered roller bearings are unsuitable for use with a gauge wheel arm of the invention, because tapered roller bearings require adjustment when installed, unlike the claimed sealed bearings.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of adjustment during installation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in the instant case, the claims do not recite any particular structure that defines the claimed bearings, such as reciting balls or cylindrical rollers, in a manner that differentiates the claimed bearings from a tapered roller bearing. The claims set forth the bearings sufficiently broadly that the bearings can be essentially any possible type of bearing, including tapered roller bearings, and thus Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/BRIAN J MCGOVERN/Examiner, Art Unit 3656     

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656